                              Case 14-50333-btb     Doc 432      Entered 11/29/18 14:14:53       Page 1 of 2



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                          4    notices@bankruptcyreno.com
                          5    Attorney for Jeri Coppa-Knudson, Trustee
                          6                          UNITED STATES BANKRUPTCY COURT
                          7                                      DISTRICT OF NEVADA
                          8
                          9    IN RE:                                       CASE NO.      BK-N-14-50333-BTB
                        10     ANTHONY THOMAS and                           CASE NO.      BK-N-14-50331-BTB
                               WENDI THOMAS,
                        11                                                  (Jointly Administered)
                               AT EMERALD, LLC,                             CHAPTER 7
                        12
                                              Debtors.                      NOTICE OF HEARING ON MOTION FOR
                        13                                                  ORDER CONFIRMING SALE BY
                                                                            AUCTION; REQUEST FOR APPROVAL
                        14                                                  OF PAYMENT OF COMMISSION TO
                                                                            STREMMEL AUCTIONS
                        15
                                                                            Hearing Date:     January 8, 2019
                        16                                              /   Hearing Time:     2:00 p.m.
                        17              NOTICE IS HEREBY GIVEN that a paper entitled Motion For Order Confirming
                        18     Sale By Auction; Request For Approval Of Payment Of Commission To Stremmel Auctions
                        19     (“Motion”) has been filed by Jeri Coppa-Knudson, chapter 7 trustee (“Trustee”). In the
                        20     Motion, the Trustee requests the Court enter an order confirming the sale of an emerald to
                        21     Jennifer Jodoin for $21,500. The Trustee also requests approval of a commission to
                        22     Stremmel Auctions, Inc. in the amount of $3,225 and reimbursement of costs incurred by
                        23     Stremmel Auctions in the amount of $1,231.
                        24              NOTICE IS FURTHER GIVEN that a hearing on the Motion has been scheduled
                        25     before a United States Bankruptcy Judge, in the Clifton Young Federal Building, 300 Booth
                        26     Street, Reno, Nevada on January 8, 2019 at 2:00 p.m.
                        27              NOTICE IS FURTHER GIVEN that any opposition must be filed pursuant to the
                        28     time limits set forth in Local Rule 9014 for oppositions to a motion. Local Rule 9014(d)
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 14-50333-btb       Doc 432    Entered 11/29/18 14:14:53       Page 2 of 2



                          1    provides as follows:
                          2           [A]ny opposition to a motion must be filed with the Clerk of the court, and
                                      service of the opposition must be completed on the movant, no later than
                          3           fourteen (14) days preceding the hearing date for the motion. The opposition
                                      must set forth all relevant facts and any relevant legal authority. An
                          4           opposition must be supported by affidavits or declarations that conform to the
                                      provisions of subsection (c) of this rule.
                          5
                          6    If you do object to the relief requested, you must file a WRITTEN response with the court.
                          7    You must also serve your written response on the person who sent you this notice. A paper
                          8    copy of any response should also be delivered to the Clerk’s office identified as “Copy For
                          9    Chambers” or some similar designation. If you do not file a written response with the court,
                        10     or if you do not serve your written response on the person who sent you this notice, then:
                        11            •       The court may refuse to allow you to speak at the scheduled hearing; and
                        12            •       The court may rule against you without formally calling the matter at the
                        13                    hearing.
                        14            NOTICE IS FINALLY GIVEN that a copy of the Motion can be obtained upon
                        15     request from Hartman & Hartman, 510 West Plumb Lane, Suite B, Reno, Nevada 89509, or
                        16     by calling Hartman & Hartman at 1-775-324-2800.
                        17            DATED: November 29, 2018.
                        18                                                  HARTMAN & HARTMAN
                        19
                                                                            /S/ Jeffrey L. Hartman
                        20                                                  Jeffrey L. Hartman, Esq., for
                                                                            Trustee Jeri Coppa-Knudson
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                             2
